ALLOWANCE
The amendment filed 6/27/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-5, 7-9, 11-20, and 23 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting apparatus comprising: a first light fixture comprising: a plurality of light sources, the plurality of light sources comprising: a first light source arranged at a first position that is centered with respect to a central optical axis of a first optic; a second light source arranged at a second position that is off-center with respect to the central optical axis of the first optic, and a third light source arranged at a third position that is off-center with respect to the central optical axis of the first optic, wherein: the first optic is configured to receive light emitted by the first light source, the second light source, and the third light source; the first light source and the second light source are arranged along a first linear direction; the first light source and the third light source are arranged along a second linear direction that is orthogonal to the first linear direction; and the plurality of light sources are asymmetrically arranged about the first linear direction and the second linear direction; a second light fixture comprising: a fourth light source arranged at a fourth position that is centered with respect to a central optical axis of a second optic; and a fifth light source arranged at a fifth position that is off-center with respect to the central optical axis of the second optic, wherein the second optic is configured to receive light emitted by the fourth light source and the fifth light source, wherein the first light Page 2 of 14Appl. No. 17/079,764Attorney Docket No.: 0N0023-1200115Response to Office Action of January 25, 2022fixture and the second light fixture comprise different layouts of light sources relative to one another with respect to claim 1; 
A lighting apparatus comprising: Page 3 of 14Appl. No. 17/079,764Attorney Docket No.: 0N0023-1200115 Amdt. dated June 27, 2022 Response to Office Action of January 25, 2022 a first light fixture comprising: a plurality of light sources, the plurality of light sources comprising: a first light source arranged at a first position that is centered with respect to a central optical axis of a first optic, wherein the first light source is configured to emit light having a first correlated color temperature (CCT); and a second light source arranged at a second position that is off-center with respect to the central optical axis of the first optic, wherein the second light source is configured to emit light having a second CCT, a third light source arranged at a third position that is off-center with respect to the central optical axis of the first optic, wherein: the plurality of light sources are asymmetrically arranged about a first linear direction and a second linear direction; the first optic is configured to receive the light emitted by the first light source, the second light source, and the third light source; and a second light fixture comprising: a fourth light source arranged at a fourth position that is centered with respect to a central optical axis of a second optic, wherein the fourth light source is configured to emit light having the second CCT; and a fifth light source arranged at a fifth position that is off-center with respect to the central optical axis of the second optic, wherein: the fifth  light source is configured to emit light having the first CCT; the second optic is configured to receive the light emitted by the fourth light source and the fifth light source; the first position, the third position, and the fourth position are arranged along the first linear direction; the first position and the second position are arranged along the second linear direction that is perpendicular to the first linear direction; and Page 4 of 14Appl. No. 17/079,764Attorney Docket No.: 0N0023-1200115 Amdt. dated June 27, 2022 Response to Office Action of January 25, 2022 the second position and the fifth position are arranged along a third linear direction that is parallel to and spaced apart from the first linear direction, wherein the first light fixture and the second light fixture comprise different layouts of light sources relative to one another with respect to claim 9; 
A lighting apparatus comprising: a first light fixture comprising: a plurality of light sources, the plurality of light sources comprising: a first light source arranged at a first position that is centered with respect to a central optical axis of a first optic; a second light source arranged at a second position that is off-center with respect to the central optical axis of the first optic; and a third light source arranged at a third position that is off-center with respect to the central optical axis of the first optic, wherein: the first optic is configured to receive light emitted by the first light source, the second light source, and the third light source; the first light source and the second light source are arranged along a first linear direction; Page 6 of 14Appl. No. 17/079,764Attorney Docket No.: 0N0023-1200115 Amdt. dated June 27, 2022 Response to Office Action of January 25, 2022 the first light source and the third light source are arranged along a second linear direction that is orthogonal to the first linear direction; and the plurality of light sources are asymmetrically arranged about the first linear direction and the second linear direction; a second light fixture comprising: a fourth light source arranged at a fourth position that is centered with respect to a central optical axis of a second optic; a fifth light source arranged at a fifth position that is off-center with respect to the central optical axis of the second optic; and a sixth light source arranged at a sixth position that is off-center with respect to the central optical axis of the second optic, wherein the second optic is configured to receive light emitted by the fourth light source, the fifth light source, and the sixth light source; and a third light fixture comprising: a seventh light source arranged at a seventh position that is centered with respect to a central optical axis of a third optic; an eighth light source arranged at an eighth position that is off-center with respect to the central optical axis of the third optic; and a ninth light source arranged at a ninth position that is off-center with respect to the central optical axis of the third optic, wherein the third optic is configured to receive light emitted by the seventh light source, the eighth light source, and the ninth light source, and wherein the first light fixture, the second light fixture, and the third light fixture comprise different layouts of light sources relative to one another with respect to claim 15; as specifically called for in the claimed combinations.
The closest prior art, Stopa et al. (US 2018/0192484), teaches a lighting apparatus comprising: a first light fixture, a second light fixture according to claims 1 and 9 and the third light fixture according to claim 15.
However, Stopa, does not include the second direction that is orthogonal to the first linear direction; and the plurality of light sources are asymmetrically arranged about the first linear direction and the second linear direction, and the first light Page 2 of 14Appl. No. 17/079,764Attorney Docket No.: 0N0023-1200115Response to Office Action of January 25, 2022fixture and the second light fixture comprise different layouts of light sources relative to one another with respect to claim 1; and the plurality of light sources are asymmetrically arranged about the first linear direction and the second linear direction, the second linear direction that is perpendicular to the first linear direction; and the second position and the fifth position are arranged along a third linear direction that is parallel to and spaced apart from the first linear direction, wherein the first light fixture and the second light fixture comprise different layouts of light sources relative to one another with respect to claim 9; and the second linear direction that is orthogonal to the first linear direction; and the plurality of light sources are asymmetrically  arranged about the first linear direction and the second linear direction, and wherein the first light fixture, the second light fixture, and the third light fixture comprise different layouts of light sources relative to one another with respect to claim 15  as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Stopa reference in the manner required by the claims without changing the focus of the optical device rendering Stopa unsuitable for its intended purpose of providing a stationary optical assembly with a single focus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anselm et al. (US 2017/0067621) discloses a similar lighting device with multiple light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875